Citation Nr: 0901364	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  00-02 547	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bipolar disorder with 
mania and psychosis.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant served in the United States Navy Reserve from 
December 1986 to September 1992 and during that period had 
active duty for training (ACDUTRA) from May 4, 1987, to 
August 27, 1987, from July 17, 1988, to July 29, 1988, from 
September 24, 1989, to October 5, 1989, and from February 10, 
1991, to February 27, 1991.  She also had multiple periods of 
inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on July 2, 2008, 
which vacated a January 2007 Board decision and remanded the 
case for additional development.  The Court previously 
vacated a February 2005 decision and remanded the case on 
February 28, 2006.

The issue initially arose from a November 1998 rating 
decision by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In February 2003, 
the appellant testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

In correspondence submitted to the Board in September 2008 
the veteran requested entitlement to an additional hearing at 
the local RO.  VA regulations, however, provide that a 
request for a Board hearing at VA field facilities must be 
sent to the agency of original jurisdiction, in writing, and 
should not be sent directly to the Board.  38 C.F.R. 
§ 20.704(a) (2008).  In light of the applicable regulations 
and the Court's specific orders for additional development in 
this case, the Board finds that no additional action is 
required as to this matter at present.  The veteran's request 
for an additional hearing, however, is referred to the agency 
of original jurisdiction for further action as required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Pursuant to a Joint Motion for Remand, the Court, in its July 
2008 order, found error in the Board's January 2007 decision.  
It was noted that the Board had relied upon an inadequate 
medical report that had failed to address whether the 
veteran's psychiatric disorder was "aggravated or worsened 
during a period of active duty for training."  The Board 
also notes that in May 2007, subsequent to the January 2007 
Board decision, the veteran, through her attorney, submitted 
additional pertinent medical records without waiver of agency 
of original jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2008).  In addition, a review of the record shows 
the veteran was notified of an award of Social Security 
Administration (SSA) disability benefits in January 1993, but 
that the medical records associated with that claim have not 
been obtained.  Therefore, additional development is required 
prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the veteran was provided VCAA notice by 
correspondence dated in July 2003.  

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
has also held that the VCAA notice requirements applied to 
all elements of a claim.  It was further noted that regarding 
the disability-rating element, in order to comply with 
section 5103(a), VA must notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided, that is necessary to establish a disability rating 
for each of the disabilities contemplated by the claim and 
allowed under law and regulation.  A notice addressing these 
matters has not been provided.  Therefore, the Board finds 
that appropriate action should be taken to ensure adequate 
VCAA notice as to all elements of the claim are provided.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  VA law provides 
that active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The 
Court has held that VA service connection compensation 
presumptions do not apply with only ACDUTRA or INACDUTRA 
service.  Biggins, 1 Vet. App. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2008).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to nontraumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided an 
additional VCAA notice as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the veteran's Social Security 
Administration disability determination 
as well as all associated medical 
records.

3.  The veteran should be scheduled for 
a VA examination, by a psychiatrist, 
for an opinion as to whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) 
that a present bipolar disorder with 
mania and psychosis existed prior to 
service or was incurred in or 
aggravated by active service, to 
include whether the disorder existed 
and was aggravated or worsened during a 
period of active duty for training.  
All pertinent evidence of record should 
be addressed including the etiology 
opinions of the January 1998 and June 
2004 VA examiners.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and her attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




